The plaintiff in error, Monroe McIntosh, and Alice Dodd, were jointly charged with the murder of one Solon Dodd, alleged to have been committed in Haskell county on or about the 25th day of August, 1917, by giving and administering 7 1/2 grains of a certain deadly poison, to wit, "bichloride of mercury."
A severance was asked and granted. Upon his separate trial the plaintiff in error was convicted and his punishment assessed at imprisonment in the penitentiary for life at hard labor. From the judgment and sentence rendered in accordance with the verdict on the 7th day of February, 1918, plaintiff in error appealed by filing in this court on August 7, 1918, a petition in error with case made. *Page 694 
Plaintiff in error by his counsel of record has filed a motion to dismiss his appeal, which motion is sustained; and it is ordered and adjudged that the appeal herein be dismissed.